El Juez Asociado Sb. HerNÁNdez,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto por Francisco Feliciano y Juan Pérez contra sentencia que en grado de apelación y mediante la celebración de nuevo juicio, •dictó la Corte de Distrito de Mayagüez el día 11 de marzo último, condenando á cada uno de los apelantes, por exhibición de un libro con láminas obscenas, á la pena de un año de cárcel y costas, y ordenando, además, se destruya el libro ocupado.
La denuncia que dió lugar al juicio, presentada á la corte municipal de Mayagüez por el policía insular Rafael Fernán-dez, por quien fué suscrita y jurada en tres de noviembre del año próximo pasado, dice así: ■
“Yo, Rafael Fernández, P. I,, vecino de Mayagüez, P. B., y mayor de edad, ante el señor juqz municipal declaro y juro: Que Francisco Feliciano, alias Furní, tenía en su poder un librito' con láminas obce-nas, y el día 31 de octubre de’ 1906, obrando" con malicia, lo cedió á Juan Pérez para que éste enseñara las láminas, como lo hizo, á las se-ñoritas Margarita Dedo,’Felicita Soto y Rosalía Morales, en ocasión en que éstas se encontraban trabajando en la fábrica de fósforos de los Sres. G-rau Hermanos, de- esta'ciudad;.y como este hecho constituye un delito, lo denuncio á los efectos que procedan.”
No:hay en él récord plíégo'de excepciones, ni exposición de hechos, ni tampoco han, comparecido los apelantes á soste-ner el recurso por escrito ú oralmente, habiendo desistido del iñismo',.'Francisco Feliciano, á'quien se hubcupor desistido en 'resolución'de' 16 dé'abril último.
*9Respecto del otro apelante, Juan Pérez, hemos examinado la denuncia presentada y la sentencia recurrida, y encontra-mos que lejos de haberse cometido error alguno, se ha hecho á aquél completa justicia.
El delito de que se trata está previsto en el número 3o. del artículo 283 del Código Penal, y calificado de misdemeanor en el número 5o. del mismo artículo, aparejando pena de cár-cel por un término máximo de dos años ó multa máxima de doscientos cincuenta dollars, ó ambas penas, con- arreglo al artículo 16 del Código citado, siendo bastante á los fines de la denuncia que ésta haya indicado de un modo general el hecho de la obscenidad en las láminas contenida, según el artículo 91 del Código de Enjuiciamiento Criminal.
También se deduce de la denuncia que el delito fué come-tido en lugar comprendido dentro de la jurisdicción de la corte municipal de Mayagiiez, ó sea en la fábrica de fósforos que en dicha ciudad tienen los Sres. Gran Hermanos; pero reco-mendamos como mejor práctica que en toda denuncia ó acusa-ción se exprese de modo claro y terminante el lugar dónde se cometió el delito y la Corte Municipal ó de Distrito á que corresponde. ■ '
•De conformidad con el fiscal, entendemos que procede la confirmación de la sentencia apelada, con las costas' del re-curso también á cargo de la parte apelante.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Asociados, Higueras, MacLeary y Wolf.